Title: To James Madison from William Charles Coles Claiborne, 27 October 1806
From: Claiborne, William Charles Coles
To: Madison, James



Private
Dr. Sir,
October 27th. 1806

Mr. Graham is not arrived; but I expect the pleasure of Seeing him early the next Winter.  I have no doubt but the Spaniards have recrossed the Sabine; this Movement however has proceeded from the present debilitated State of their forces, & ought not to be viewed as evidence of a pacific disposition.
I should indeed be happy to visit the Seat of Government during the present Session of Congress; It would be pleasing to me to meet my Enemies, & to resque my patriotic Conduct from Reproach; at least from the reproach of good Men; But I cannot leave my post at the present Crisis; If however Affairs should take a favorable turn, I shall avail of myself of the President’s leave of absence, & will hasten, to the Seat of Government; As well with a view of Settling my public Accounts, as to give in person a Candid Statement of the Affairs of this Territory, & to explain & to justify Such of my official Acts as may be objected to.
A recent domestic occurrence has greatly contributed to my felicity;  It has been my good fortune to be honored with the affections of an amiable Woman, a Native of Louisiana who unites to an affectionate heart, an agreeable person and an accomplished mind.
Mrs. Claiborne unites with me in best wishes for a Continuance of your private, domestic, and public happiness.  I am Dr. Sir, With great respect Yr. faithful friend

William C. C. Claiborne

